Exhibit 10.42
Non-Employee Directors
Stock Grant/RSU Election Form
(BROOKS AUTOMATION LOGO) [b83431b8343104.gif]
 
Name (Last, First, Middle Initial)
This form allows you to elect between shares of Brooks stock or Restricted Stock
Units (“RSUs”) that may be awarded to you during calendar year _______ under the
Brooks Automation, Inc. Amended and Restated 2000 Equity Incentive Plan (‘Plan”)
as compensation for your service as a member of the Board of Directors of Brooks
Automation, Inc. (the “Company”). Please be sure to sign this form in all cases.

A.     Stock Grant or RSU Election (please check only one box.)

  o   I wish to receive shares of Brooks stock that may be awarded to me during
the calendar year _______.     o   I wish to receive Restricted Stock Units that
may be awarded to me during the calendar year _______.         (Please complete
section B only if you have chosen to receive RSUs.)

B.     ELECTION TO DEFER RSUs

  o   I elect to defer receipt of payment of RSUs that may be awarded to me
during the calendar year _______.

    Time of Payment       I elect to receive payment of my RSUs covered by this
election at the following time (check one box only):

  o   The earlier of my attainment of age 65 or my separation from service from
the Company.     o   The later of my attainment of age 65 or my separation from
service from the Company.     o   The following specified date:
________________.

    Any RSUs covered by this election will be paid in a single lump sum share
payment as soon as reasonably practicable following the relevant payment event,
but in no event will such payment be made more than 90 days after the relevant
event. Unless otherwise provided by the Plan, payment will be in the form of
shares and the RSU award shall be subject to any applicable tax withholding.
“Separation from service” shall have the meaning ascribed to such term under
Section 409A of the Internal Revenue Code, but generally means when you cease to
serve as a director of the Company.       Death       In the event of my death
prior to the time elected for payment, then notwithstanding my election above,
my RSUs covered by this election shall be paid to the following beneficiary in a
lump sum:

             
 
  Name:        
 
     
 
   
 
  Address:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



Non-Employee Directors
Stock Grant/RSU Election Form

    Change in Control       In the event of a “change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company” as defined in Treasury Regulation 1.409A-3(i)(5),
then notwithstanding my election above, my RSUs covered by this election shall
be paid upon the consummation of such transaction.       Specified Employee
Status (this provision applies only if you later become an employee of the
Company)       If my RSUs covered by this election are payable due to my
separation from service from the Company and I am a “specified employee” of the
Company as defined by Section 409A (and as applied according to procedures of
the Company) at the time of my separation, then I understand that any payment to
me will be delayed until the first day of the 7th month following my separation
from service.

C.    SIGNATURES

              AGREED AND ACKNOWLEDGED:   ACCEPTED:    
 
                  Signature of Participant Date    For the Committee   Date

 